DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/30/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed on 11/30/2021 have been fully considered
With regards to remarks about “Rejections under 35 U.S.C. § 112(a)”
 the arguments are persuasive. The amended claim and applicant’s argument resolves the 112(a) issues. Thus rejection has been withdrawn.
With regards to “Claim rejection under 35 U.S.C $103” the argument is moot because new prior art is used to present the rejection. Please review the “Claim rejections - 35 U.S.C $102” and “Claim rejections $ 35 U.S.C $103” for detail analysis.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-20 are directed to an abstract idea. The claims does /do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is threefold. First determine that the claim belong to a valid statutory class (i.e., process, machine, manufacture, or composition of matter. Second identify that an “abstract idea” is claimed. Third determine whether the claims contain something significantly more that the abstract idea.
Claims 1-20 all pertain to statutory classes. (Step 1).
Claims 1-20 pertain to mathematical relationship, e.g. abstract ideas. In this case mathematical relationships as evidenced in the specification involve collecting operating condition related data for wind turbine and using it to determine state of wind turbine. The result of the step 2A prong 1 analysis is that the claim(s) are directed to an abstract idea of analyzing information to detect abnormal condition of a wind turbine.
To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to abstract idea is bolded.
Claim 1: A method for evaluating an operating state of a wind turbine facility including at least one wind turbine, the method comprising: 
acquiring an operating condition of the wind turbine facility or the at least one wind turbine; 
calculating an estimated value of a physical quantity measurable on the at least one wind turbine and corresponding to the operating condition; 
acquiring an actual value corresponding to the physical quantity; and determining whether an abnormality is present in the at least one wind turbine by comparing the estimated value and the actual value while the at least one wind turbine facility is in operation. 
Claim 1 is then examined to determine if the remaining limitations provide any additional element that integrate the judicial exception into a practical application (Step 2A prong 2). Claim 1 has additional elements of: acquiring an operating condition of the wind turbine facility or the at least one wind turbine; 
determining whether an abnormality is present in the at least one wind turbine by comparing the estimated value and the actual value while the at least one wind turbine facility is in operation
With respect to step 2A prong 2, this additional element just represent extra solution activity like collecting some data from wind turbine facility and using them further for some mathematical calculation by comparison of two types of values .
To clarify the identified abstract idea in claim 19, the pertinent portion pertaining to abstract idea is bolded.
Claim 19: A device for evaluating an operating state of a wind turbine facility including at least one wind turbine, the device comprising:
 a processor; and 
a non-transitory memory having stored thereon executable instructions, which when executed, cause the processor to perform: 
acquiring an operating condition of the wind turbine facility or the at least one wind turbine; 
7calculating an estimated value of a physical quantity measurable on the at least one wind turbine and corresponding to the operating condition; 
acquiring an actual value corresponding to the physical quantity; and determining whether an abnormality is present in the at least one wind turbine by comparing the estimated value and the actual value while the at least one wind turbine facility is in operation.
Claim 19 is then examined to determine if the remaining limitations provide any additional element that integrate the judicial exception into a practical application (Step 2A prong 2). Claim 19 has additional elements of: 
a processor; and 
a non-transitory memory having stored thereon executable instructions, which when executed, cause the processor to perform: 
acquiring an operating condition of the wind turbine facility or the at least one wind turbine; 
determining whether an abnormality is present in the at least one wind turbine by comparing the estimated value and the actual value while the at least one wind turbine facility is in operation.

With respect to step 2A prong 2, this additional element just represent extra solution activity like collecting some data from wind turbine facility and using them further for some mathematical calculation by comparison of two types of values . The processor and memory are just part of generic computer and not any improvement or special implementation of any computer system.
Claim 2, 4-18 and 20 only recites further details of the abstract idea and do not provide anything more or additional element for the abstract idea. They mainly specify different statistical tools and calculation method to compare estimated and actual values and determining the degree of abnormality for the wind turbine Thus  the dependent claims 2, 4-18 and 20 fail to provide something significantly more than the abstract idea itself and as such are rejected under 35 USC 101.
Claim 3 recites additional element by providing “machine learning “as a tool for calculating estimated value. But this additional element does not establish any practical application of abnormality detection so they fail Step 2A prong 2.
The remaining question is whether any of the independent claims provide any additional element for the abstract idea under step 2B which can be significantly more.
Claim 1: acquiring an operating condition of the wind turbine facility or the at least one wind turbine; determining whether an abnormality is present in the at least one wind turbine by comparing the estimated value and the actual value while the at least one wind turbine facility is in operation is well known in the art as evidenced by the prior art of Caponetti et al. (US 20150322926 A1) (Abstract, Fig 1, derated operation –abnormal) 
Claim 19 : a processor; and a non-transitory memory having stored thereon executable instructions, which when executed, cause the processor to perform: acquiring an operating condition of the wind turbine facility or the at least one wind turbine; determining whether an abnormality is present in the at least one wind turbine by comparing the estimated value and the actual value while the at least one wind turbine facility is in operation is well known in the art as evidenced by the prior art of Caponetti et al. (US 20150322926 A1) (Abstract, Fig 1, derated operation –abnormal) 
The process of collecting wind turbine operation related data, estimating some level or threshold and determining abnormality based on calculation is very generic and well known. The limitations fail to provide anything significantly more than the abstract ideas identified in the claims and thus are rejected under 35 USC 101. 
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

Claims 1, 2, 4, 7-8 and 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hoffmann et al. (US 20110133457 A1), (hereinafter Hoffmann).
Regarding claim 1 Hoffman teaches 
acquiring an operating condition of the wind turbine facility or the at least one wind turbine (Para[0016], “ creating an operating parameter based on a wind turbine condition that is indicated by a wind turbine condition signal received from a second sensor and representative of a structural load on the wind turbine;”); 
calculating an estimated value of a physical quantity measurable on the at least one wind turbine and corresponding to the operating condition (Para[0016], “calculating, by a processor, an operating threshold value at least in part by applying a continuous function to the meteorological condition”); 
acquiring an actual value corresponding to the physical quantity (Para [0015], “, the current wind speed (i.e. actual value. “ Wind speed “is the physical quantity here) may be continuously or periodically monitored”); and 
determining whether an abnormality is present in the at least one wind turbine by comparing (Fig 5, 520 to 525 presents comparison) the estimated value and the actual value while the at least one wind turbine facility is in operation (Para [0046], “An operation of the wind turbine is adjusted 525 when the operating parameter exceeds (i.e. determining an abnormality) the calculated operating threshold value. For example, adjusting 525 an operation of the wind turbine may include disabling the wind turbine, reducing a power output of the wind turbine, applying a brake to a rotor of the wind 

Regarding claim 2 Hoffman teaches 
wherein the estimated value is calculated by inputting the operating condition as an input parameter to a physical model of the wind turbine facility or the at least one wind turbine (Para [0029], “In one embodiment, processor 215 is programmed to calculate the operating wind speed threshold value (i.e. estimated value) at least in part by applying the continuous function (i.e. physical model) to one or more operating parameters indicating an ambient air temperature and/or an ambient air density.”)  
Regarding claim 4 Hoffman teaches 
wherein the at least one wind turbine includes a plurality of wind turbines (Fig 4) , and  wherein the operating condition is obtained by averaging parameters acquired from each of the plurality of wind turbines (Para[0039], “processor 445 may be programmed to calculate an average meteorological parameter from plurality of meteorological parameters”) .  
Regarding claim 7 Hoffman teaches 
wherein a difference between the estimated value and the actual value is calculated, and it is determined whether an abnormality is present based on whether the difference exceeds a threshold ( Fig 5, Para[0012], current wind speed is actual value and operating threshold value is estimated value .When they are finding out “potentially  

Regarding claim 8 Hoffman teaches 
wherein the at least one wind turbine includes a plurality of wind turbines (Fig 4), and wherein the method includes a step of identifying a wind turbine having an abnormality by comparison in behavior of the actual value with respect to the operating condition among the plurality of wind turbines. Fig 5, Para [0012], current wind speed is actual value and operating threshold value is estimated value .When they are finding out “potentially damaging structural load” represents the abnormality. The difference between these two parameter is compared with threshold and thus abnormality detected. Para [0039]-[0042] explains the process for multiple turbines)   
 
Regarding claim 19 Hoffman teaches 
a processor (Para [0005], “a processor coupled to memory”); 
and a non-transitory memory having stored thereon executable instructions, which when executed, cause the processor to perform (Para [0018], line 1-5): 
acquiring an operating condition of the wind turbine facility or the at least one wind turbine (Para[0016], “ creating an operating parameter based on a wind turbine condition that is indicated by a wind turbine condition signal received from a second sensor and representative of a structural load on the wind turbine;”); 
calculating an estimated value of a physical quantity measurable on the at least one wind turbine and corresponding to the operating condition (Para[0016], “calculating, by ; 
acquiring an actual value corresponding to the physical quantity (Para [0015], “, the current wind speed (i.e. actual value. “ Wind speed “is the physical quantity here) may be continuously or periodically monitored”); and 
determining whether an abnormality is present in the at least one wind turbine by comparing (Fig 5, 520 to 525 presents comparison) the estimated value and the actual value while the at least one wind turbine facility is in operation (Para [0046], “An operation of the wind turbine is adjusted 525 when the operating parameter exceeds (i.e. determining an abnormality) the calculated operating threshold value. For example, adjusting 525 an operation of the wind turbine may include disabling the wind turbine, reducing a power output of the wind turbine, applying a brake to a rotor of the wind turbine, and/or adjusting a blade pitch of the wind turbine (i.e. these all means wind turbine is in operation) . As shown in FIG. 5, method 500 may be performed repeatedly (e.g., continuously, or periodically”.)

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over 
Hoffmann and further in view of Parthasarathy et al. (US 20110313726 A1) (hereinafter Parthasarathy). 
Regarding Claim 3 Hoffmann teaches the limitations of claim 1. 
 Hoffmann is silent with regards to 
 wherein the estimated value is calculated by inputting the operating condition as an input parameter to a machine learning model of the wind turbine facility or the at least one wind turbine.  
Parthasarathy teaches 
wherein the estimated value (Para [0049], line 4-6, “When there is an appreciable fault, the associated model estimate (i.e. estimated value) may diverge from the actual sensor reading) is calculated by inputting the operating condition as an input parameter to a machine learning model ( Para[0049] , line 6-8, “In some cases, AMs (i.e. associated model estimate) may be implemented as an auto-associative neural network (AANN)(i.e. machine learning model). It is contemplated that a neural network may be employed as a model of the system that maintains dependencies among parameters (i.e. operating conditions) of interest.”) of the wind turbine facility (Fig 9) or the at least one wind turbine.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include, wherein the estimated value is calculated by inputting the operating condition as an input parameter to a machine learning model of the wind turbine facility or the at least one wind turbine  
 for the purpose of using machine learning technique to handle huge amount of data .Therefore, this technique of using machine learning can facilitate intelligent data analysis for fault detection. (Parthasarathy, Para [0003]).
Regarding Claim 9 Hoffmann teaches the limitations of claim 1. 
Hoffmann is silent with regards to 
 wherein a correlation coefficient between the estimated value and the actual value is obtained for each of the plurality of wind turbines, and a wind turbine whose correlation coefficient exceeds a threshold is determined to have an abnormality.  
Parthasarathy teaches 
wherein a correlation coefficient between the estimated value and the actual value is obtained for each of the plurality of wind turbines, and a wind turbine whose correlation coefficient exceeds a threshold (Fig 6, element 45, block 53) is determined to have an abnormality (Para [0017], line 8-15, “In some cases, simple scatter plot(s) and/or statistical threshold(s) may be used for comparison across wind turbines. An associative model (i.e. estimated value) that maps a correlation between the performance parameters of the wind turbines in a region may be provided. An anomaly may be detected if there is a break in the expected correlation, as actual performance parameters (i.e. actual value) deviate from the associative model estimate”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include, wherein a correlation coefficient between the estimated value and the actual value is obtained for each of the plurality of wind turbines, and a wind turbine whose correlation coefficient exceeds a threshold is determined to have an abnormality as taught by Parthasarathy in view of Hoffmann for the purpose of better fault prediction. Therefore, this technique of using correlation coefficient can facilitate reduction in false fault prediction (Parthasarathy, Para [0017]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over 
Hoffmann in view of Happy (WO 2009016020 A1) (hereinafter Happy) 
Regarding Claim 5 Hoffmann teaches the limitations of claim 1. 
 Hoffmann further teaches wherein the at least one wind turbine includes a plurality of wind turbines (Fig 4, 425 and 435 shows multiple wind turbines), 
Hoffmann is silent with regards to 
wherein the estimated value is obtained by applying statistical processing to the actual value acquired from each of the plurality of wind turbines.  
Happy teaches 
 wherein the estimated value is obtained by applying statistical processing to the actual value acquired (Page 2, line 31-32, “The first and second values (i.e. estimated values) may be actual, average, median, distribution or deviation values of a given operation parameter (i.e. statistical processing to the actual value.”) from each of the plurality of wind turbines (Page 1, Abstract line 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include, wherein the at least one wind turbine includes a plurality of wind turbines, and wherein the estimated value is obtained by applying statistical processing to the actual value acquired from each of the plurality of wind turbines as taught by Happy in view of Hoffmann for the purpose of prediction of failure with statistical analysis. Therefore, this technique of using statistical parameter of actual value facilitate the precise prediction of failure. (Happy, page 1, line 34-37)
Regarding Claim 6 the combination of Hoffmann and Happy teaches the limitations of claim 5.
Happy further teaches
wherein the estimated value is an average of the actual value(Page 2, line 31-32, “The first and second values (i.e. estimated values) may be actual, average, median, distribution or deviation values of a given operation parameter (i.e. statistical processing to the actual  value .”) acquired from each of the plurality of wind turbines ( Page 1, Abstract line 1) .

  Claims 10 ,12 and 13-18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann in view of Ikeda et al. (US 20150116131 A1) (hereinafter Ikeda).
Regarding Claim 10 Hoffmann teaches the limitations of claim 1. 
Hoffmann further teaches  calculating an abnormality of each of the plurality of wind turbines, based on the operating condition of each of the wind turbines Para[0046], “An operation of the wind turbine is adjusted 525 when the operating parameter exceeds (i.e. determining an abnormality)  the calculated operating threshold value. For example, adjusting 525 an operation of the wind turbine may include disabling the wind turbine, reducing a power output of the wind turbine, applying a brake to a rotor of the wind turbine, and/or adjusting a blade pitch of the wind turbine (i.e. these all means wind ; 
determining whether an abnormality is present in each of the plurality of wind turbines (Fig 5), 
Hoffmann is silent with regards to 
calculating an abnormality degree of each of the plurality of wind turbines, based on the operating condition of each of the wind turbines; 
determining whether an abnormality is present in each of the plurality of wind turbines, based on the abnormality degree of each of the wind turbines, and 
if at least one of the plurality of wind turbines is determined to have an abnormality, verifying an abnormality positive determination that the at least one of the plurality of wind turbines has the abnormality, and 
wherein verifying of  the abnormality positive determination includes: 
 acquiring a determination result regarding one or more other of the plurality of wind turbines based on the abnormality degree, in a predetermined period including a timing of acquiring the operating condition used for calculating the abnormality degree based on which the abnormality positive determination is made, and
 making a first validity determination whether the abnormality positive determination is valid, based on the number of wind turbines that are determined to be abnormal based on the abnormality degree among the one or more other of the plurality of wind turbines.  
Ikeda teaches 
 calculating an abnormality degree (Para [0083], line 9-13, “higher degree of abnormality) based on the operating condition of each of the wind turbines (Para [0082], line 1-10, based on this paragraph the degree of abnormality is measured based on CT and WN. These two parameters are calculated from diagnostic parameter (i.e. operating condition) of the wind turbine ); 
 determining whether an abnormality is present in each of the plurality of wind turbines, based on the abnormality degree of each of the wind turbines (Par a[0083], “For example, where the measurement data exceeds threshold value CT, monitoring terminal 340 displays a sign such as “ATTENTION”, for example, indicating that the corresponding apparatus is in an abnormal condition. “. That means wind turbine in abnormal condition)and 
 if at least one of the plurality of wind turbines is determined to have an abnormality, verifying an abnormality positive determination that the at least one of the plurality of wind turbines has the abnormality (Para [0083] and Para [0084] line 1-8, “Because two levels of threshold values are separately provided as described above, when the measurement data is lower than threshold value CT, a specialist’s judgment is not required. On the other hand, when the measurement data is higher than threshold value WN, the measurement data can be readily classified as requiring a careful judgment (i.e. verifying an abnormality positive determination), and 
wherein verifying of  the abnormality positive determination (Steps showed in step 4, 5 and 6 ) includes: 
acquiring a determination result regarding one or more other of the plurality of wind turbines based on the abnormality degree, in a predetermined period including a timing of acquiring the operating condition used for calculating the abnormality degree based on which the abnormality positive determination is made (Para [0083], “ Data server 330 determines whether each apparatus of wind turbine 10 is in an abnormal condition or not (i.e. determination results)  by using the below-described diagnostic parameter (i.e. abnormality degree ) in the operation period (i.e. predetermined period) , and using threshold values CT and WN. The result is then displayed on monitoring terminal 340. For example, where the measurement data exceeds threshold value CT, monitoring terminal 340 displays a sign such as “ATTENTION”, for example, indicating that the corresponding apparatus is in an abnormal condition (i.e. abnormality positive determination). Where the measurement data exceeds threshold value WN, monitoring terminal 340 displays a sign such as “WARNING”, for example, indicating that the corresponding apparatus is in a condition with a higher degree (i.e. abnormality degree) of abnormality.
 making a first validity determination whether the abnormality positive determination is valid, based on wind turbines that are determined to be abnormal based on the abnormality degree (Para [0084], line 8-12, “When the measurement data falls between threshold value CT and threshold value WN (i.e. the abnormality degree) , a determination as to whether a diagnosis is to be made by a specialist can be made (i.e. a first validity determination) while observing the condition of each apparatus of wind turbine 10”)

Regarding Claim 12 the combination of Hoffmann and Ikeda teaches the limitations of claim 10. 
Ikeda further teaches notifying that the abnormality is detected (Fig 6, block S41-“Display diagnostic results”) if the abnormality positive determination is determined (Para [0083] and Para [0084] line 1-8, “Because two levels of threshold values are separately provided as described above, when the measurement data is lower than threshold value CT, a specialist’s judgment is not required. On the other hand, when the measurement data is higher than threshold value WN, the measurement data can be readily classified as requiring a careful judgment (i.e. verifying an abnormality positive determination).
Ikeda does not explicitly teach that the positive determination is valid.
However as according to Para [0083] and [0084] a positive abnormality determination is detected and displayed as showed in Fig 6, it is very obvious for any ordinary skill of art 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include teaching of notifying that the abnormality is detected if the abnormality positive determination is determined to be valid as taught by Ikeda in view of Hoffmann for the purpose of proper notification of abnormality detection. The technique notification for any valid abnormality will support prompt action and help to avoid unnecessary downtime of the turbine.
Regarding Claim 13 Hoffmann teaches the limitations of claim 1. 
Hoffmann further teaches wherein the at least one wind turbine includes a plurality of wind turbines (Fig 4), wherein the method further includes: 
Hoffmann is silent with regards to 
 calculating an abnormality degree of each of the plurality of wind turbines, based on the operating condition of each of the wind turbines;
 determining whether an abnormality is present in each of the plurality of wind turbines, based on the abnormality degree of each of the wind turbines, and 
 If at least one of the plurality of wind turbines is determined not to have an abnormality, verifying an abnormality negative determination that the at least one of the plurality of wind turbines does not have an abnormality, and
 wherein the verifying of the abnormality negative determination includes:
 calculating a statistic of the abnormality degree of each of the plurality of wind turbines; 
 calculating a relationship between the abnormality degree of each of the plurality of wind turbines and the statistic; and 
  making a second validity determination whether the abnormality negative determination is valid for each of the wind turbines, based on the relationship.  
Ikeda teaches 
 calculating an abnormality degree (Para [0083], line 9-13, “higher degree of abnormality) based on the operating condition of each of the wind turbines (Para [0082], line 1-10, based on this paragraph the degree of abnormality is measured based on CT and WN. These two parameters are calculated from diagnostic parameter (i.e. operating condition) of the wind turbine”)
 determining whether an abnormality is present in each of the plurality of wind turbines, based on the abnormality degree of each of the wind turbines (Para [0083], “For example, where the measurement data exceeds threshold value CT, monitoring terminal 340 displays a sign such as “ATTENTION”, for example, indicating that the corresponding apparatus is in an abnormal condition. “. That means wind turbine in abnormal condition)
if at least one of the plurality of wind turbines is determined not to have an abnormality ( Fig 6 , block 38 , “Determine diagnostic result as “GOOD” where diagnostic parameter value  is not higher than first threshold value)”), verifying an abnormality negative determination (Para[0094], line 6-8, “ displays the “GOOD” sign (i.e. negative determination )where the diagnostic result is other than above (i.e. not warning or attention for abnormal condition) that the at least one of the plurality of wind turbines does not have an abnormality, and
wherein the verifying of the abnormality negative determination includes:
calculating a statistic (Para[0078], line 8-12, “At the same time, data server 330 automatically generates a threshold value of the diagnostic parameter for each of the diagnostic operation conditions, through a statistical calculation of the diagnostic parameter stored in the storage unit (step S25).”) of the abnormality degree (Para[0082], line 2-5, “The average value of the plurality of diagnostic parameters is denoted as μ, and the standard deviation is denoted as σ0. For example, assume that a first threshold value CT is μ +3 σ0. and a second threshold value WN is three times the first threshold value”. Based on Para[0083], this CT and WN are used to determine the abnormality degree ) of each of wind turbines; 
 calculating a relationship between the abnormality degree of each of the plurality of wind turbines and the statistic (Fig 6, Block 38 shows based on the statistically determined value CT and WN if the measured value does not exceed CT and WN then no abnormality present and turbine in GOOD state. So this reveals the relationship between the abnormality degree (i.e. GOOD) and statistic (CT and WN)”) ; and 
  making a second validity determination whether the abnormality negative determination is valid for each of the wind turbines, based on the relationship (Para [0084], line 1-4, “Because two levels of threshold values are separately provided as described above, when the measurement data is lower (i.e. relationship between CT and measurement) than threshold value CT (i.e. no abnormality), a specialist’s judgment (validity determination) is not required”.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include teaching  using different levels of abnormality based on operating condition as taught by Ikeda in view Hoffmann for  the purpose of detecting reliable diagnosis and its severity .The technique described by Ikeda is usable for single wind turbine and it does not explicitly teach its application for multiple wind turbine , However it is obvious to apply  this technique as taught by Ikeda for multiple wind turbines as taught by Hoffmann as this technique can be used to improve multiple turbine management . Therefore, this technique of abnormality degree evaluation will facilitate cheap and easy diagnosis of fault condition. (Ikeda, Para [0007]).
Regarding claim 14   Hoffmann and Ikeda teaches the method according to claim 13.
Ikeda further teaches 
 issuing notification if the abnormality negative determination (Fig 6, Block S41, when display is GOOD) is determined to be invalid (“ abnormality negative determination determined to be invalid “ means there is abnormality present which a valid abnormality and the system issues a notification . Based on Ikeda para [0094], different type of warning signals are displayed based on the condition of the turbine).

Regarding Claim 15 Hoffmann and Ikeda teaches the method according to claim 13.
Ikeda further teaches
Wherein the statistic is an average of the abnormality degree of the plurality of wind turbines (Para [0082], “The average value of the plurality of diagnostic parameter is denoted by μ0.” Based on Para [0083], this diagnostic parameters will present the degree of abnormality. )

Regarding Claim 16 Hoffmann and Ikeda teaches the method according to claim 13.
Ikeda further teaches
wherein the relationship is a deviation between the abnormality degree of each the plurality of wind turbines and the statistic (Para [--82], “standard deviation” presents the relationship between average abnormality degree μ and three sigma .Equation 1 and 2 also present the relationship).

Regarding Claim 17 Hoffmann and Ikeda teaches the method according to claim 13.
Ikeda further teaches 
wherein the making of the second validity determination includes determining that each of the plurality of wind turbines is abnormal if the relationship is not less than a second verification threshold, and determining that each (Para [0082], this paragraph explains a second threshold level and present the relationship with the equation).  
Regarding Claim 18 Hoffmann teaches the method according to claim 1.
Hoffman further teaches 
wherein the at least one wind turbine includes a plurality of wind turbines (Fig 4, two wind turbine 425 and 435),
Hoffman is silent with regards to 
calculating an abnormality degree of each of the plurality of wind turbines, based on the operating condition of each of the plurality of wind turbines;
 if at least one of the plurality of wind turbines is determined to have an abnormality based on the abnormality degree, verifying the determination based on the abnormality degree of the other of the plurality of wind turbines at a timing of acquiring the operating condition; and 
if at least one of the plurality of wind turbines is determined not to have an abnormality based on the abnormality degree, verifying the determination based on a strength of relevance between a statistic calculated from the abnormality degree of each of the plurality of wind turbines at a timing of acquiring the operating condition and the abnormality degree of the at least one of the plurality of wind turbines that is determined not to have an abnormality.
Ikeda teaches 
calculating an abnormality degree (Para [0083], line 9-13, “higher degree of abnormality) based on the operating condition of each of the wind turbines (Para [0082], line 1-10, based on this paragraph the degree of abnormality is measured based on CT and WN. These two parameters are calculated from diagnostic parameter (i.e. operating condition) of the wind turbine”)
 if at least one of the plurality of wind turbines is determined to have an abnormality based on the abnormality degree (Fig 6, block 38.The term CT present degree of verifying the determination based on the abnormality degree of the other of the plurality of wind turbines at a timing of acquiring the operating condition (Fig 7 presents timing of collecting the operating condition); and 

if at least one of the plurality of wind turbines is determined not to have an abnormality based on the abnormality degree, verifying the determination based on a strength of relevance between a statistic calculated from the abnormality degree of each of the plurality of wind turbines at a timing of acquiring the operating condition and the abnormality degree of the at least one of the plurality of wind turbines that is determined not to have an abnormality (Para [0082]-[0084]. This paragraph explains using statistical measurement such as “average “ and “standard deviation “ and compare the result with a threshold and determine if the turbine is in good or bad situation. The number three with sigma presents “strength of relevance”. Same goes with equation 2).
Regarding Claim 20 Hoffmann teaches the method according to claim 1.
Hoffman further teaches 
wherein the at least one wind turbine includes a plurality of wind turbines (Fig 4, two wind turbine 425 and 435),
wherein the executable instructions, when executed, cause the processor to further perform (Para [0019]):
Hoffman is silent with regards to 
calculating an abnormality degree of each of the plurality of wind turbines, based on the operating condition of each of the plurality of wind turbines;
 if at least one of the plurality of wind turbines is determined to have an abnormality based on the abnormality degree, verifying the determination based on the abnormality degree of the other of the plurality of wind turbines at a timing of acquiring the operating condition; and 
if at least one of the plurality of wind turbines is determined not to have an abnormality based on the abnormality degree, verifying the determination based on a strength of relevance between a statistic calculated from the abnormality degree of each of the plurality of wind turbines at a timing of acquiring the operating condition and the abnormality degree of the at least one of the plurality of wind turbines that is determined not to have an abnormality.
Ikeda teaches 
calculating an abnormality degree (Para [0083], line 9-13, “higher degree of abnormality) based on the operating condition of each of the wind turbines (Para [0082], line 1-10, based on this paragraph the degree of abnormality is measured based on CT and WN. These two parameters are calculated from diagnostic parameter (i.e. operating condition) of the wind turbine”)
 if at least one of the plurality of wind turbines is determined to have an abnormality based on the abnormality degree (Fig 6, block 38.The term CT present degree of abnormality) verifying the determination based on the abnormality degree of the other of the plurality of wind turbines at a timing of acquiring the operating condition (Fig 7 presents timing of collecting the operating condition); and 

if at least one of the plurality of wind turbines is determined not to have an abnormality based on the abnormality degree, verifying the determination based on a strength of relevance between a statistic calculated from the abnormality degree of each of the plurality of wind turbines at a timing of acquiring the operating condition and the abnormality degree of the at least one of the plurality of wind turbines that is determined not to have an abnormality (Para [0082]-[0084]. This paragraph explains using statistical measurement such as “average “ and “standard deviation “ and compare the result with a threshold and determine if the turbine is in good or bad situation. The number three with sigma presents “strength of relevance”. Same goes with equation 2).


Claim 11 is  rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann in view of Ikeda  and further in view of  Graham III et al. ( US 20120143565 A1) (hereinafter Graham) 
Regarding claim 11 the combination of Hoffmann and Ikeda teaches 
the method according to claim 10,
Ikeda further teaches wherein making of  the first validity determination includes determining that the abnormality positive determination (Para [0083] and Para [0084] line 1-8, “Because two levels of threshold values are separately provided as described above, when the measurement data is lower than threshold value CT, a specialist’s judgment is not required. On the other hand, when the measurement data is higher than threshold value WN, the measurement data can be readily classified as requiring a careful judgment (i.e. verifying an abnormality positive determination),
The combination of Hoffmann and Ikeda is silent with regards to 
 wherein abnormality positive determination is invalid if the number is less than a first verification threshold, and determining that the abnormality positive determination is valid if the number is not less than the first verification threshold.
Graham teaches 
wherein abnormality positive determination is invalid if the number is less than a first verification threshold, and determining that the abnormality positive determination is valid if the number is not less than the first verification threshold (Para [0038], “The validation score (i.e. abnormality degree) may indicate the accuracy (i.e. invalid or valid) of the anomaly profile, i.e., the number of false positives. The anomaly profile may be discarded if the validation score exceeds a predetermined value (i.e. threshold). “)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include teaching of determining the abnormality detection’s validity as taught by Graham in view of Hoffmann and Ikeda for the purpose of discarding false positive and false negative data .The technique will further facilitate the robust and reliable abnormality detection process for turbines.
 .
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Brath (US 20130214535 A1) - The prior art discusses about monitoring operating mode of wind turbine while giving alarm condition based on different modes such as safe mode ,shutdown mode or a continued mode of operation.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


AEYSHA. SULTANA
Examiner
Art Unit 2862


/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865